UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 97-4972

TERRY ANTONIO LEATH,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Greensboro.
James A. Beaty, Jr., District Judge.
(CR-97-78)

Submitted: July 21, 1998

Decided: September 2, 1998

Before MURNAGHAN, ERVIN, and WILKINS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William L. Osteen, Jr., ADAMS & OSTEEN, Greensboro, North Car-
olina, for Appellant. Walter C. Holton, Jr., United States Attorney,
Timika Shafeek, Assistant United States Attorney, Tommy Simpson,
Third-Year Law Student, Greensboro, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Terry Antonio Leath was convicted by a jury of conspiracy to pos-
sess cocaine base ("crack") with intent to distribute, see 21 U.S.C.
§ 846 (1994), and received a sentence of 292 months imprisonment.
He appeals his sentence, contending that the district court clearly
erred in determining that he was accountable for at least 1.5 kilograms
of crack. We affirm.

During the investigation leading to Leath's arrest, his supplier,
Jason Bass, was arrested at the train station in Greensboro, North Car-
olina, with over 400 grams of crack (about 15 ounces). Of that
amount, 7.8 ounces was intended for Leath. Bass cooperated with
authorities and disclosed that he had mailed an Express Mail package
which was seized a year earlier. The 7.3 grams of crack contained in
the package had also been intended for Leath.

In pretrial interviews and in his trial testimony, Bass estimated that
he had supplied Leath with more than two kilograms of crack
between 1993 and 1996. The specific amounts Bass testified to at trial
were somewhat greater than the amounts he reported in pretrial inter-
views. Because of this discrepancy, and because Bass smoked mari-
juana and another government witness, Henry Lea, used crack, Leath
argued at sentencing that their evidence was unreliable and that only
the seized amounts should be considered for sentencing purposes.
However, the district court determined that the government had
proved that Leath was accountable for at least 1.5 kilograms of crack,
resulting in a base offense level of 38. Leath argues on appeal that the
district court failed to consider the unreliability of the evidence pro-
vided by Bass and Lea.

The government has the burden of proving the quantity of drugs
attributable to the defendant by a preponderance of the evidence. See
United States v. McDonald, 61 F.3d 248, 255 (4th Cir. 1995). Where
the drug amount seized does not reflect the scale of the offense, the
district court "shall approximate the quantity of the controlled sub-
stance." USSG § 2D1.1, comment. (n.12). Nevertheless, in resolving
disputed matters at sentencing, the district court may consider only

                    2
evidence which has sufficient indicia of reliability to support its prob-
able accuracy. USSG § 6A1.3(a), p.s. Under United States v. Hicks,
948 F.2d 877, 883 (4th Cir. 1991), the factual evidence relied on must
"`have some minimal indicium of reliability beyond mere allega-
tion.'" (citations omitted).

Here, the district court made an implicit finding that Bass and Lea
provided credible evidence which established Leath's involvement
with at least 1.5 kilograms of crack. We review the court's determina-
tion for clear error. See McDonald, 61 F.3d at 255. Bass testified that
he delivered well over 1.5 kilograms of crack to Leath. All but about
three ounces of the 1.5 kilograms of crack was corroborated by seized
amounts, the known weight of the two unseized Express Mail pack-
ages Bass mailed to Lea for delivery to Leath, and Leath's telephone
records. On this record, we cannot say that the court clearly erred in
finding that 1.5 kilograms of crack was received by Leath from Bass
over the duration of the conspiracy.

The sentence is therefore affirmed. Leath's motion to reopen the
briefing schedule is denied. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

AFFIRMED

                     3